number release date id office uilc cca_2009020213474137 -------------- from ------------------- sent monday february pm to -------------------- cc ----------- subject re circular linkage on 1065s any partnership_item included on an attachment to the schedule_k-1 is part of the schedule_k-1 itself to the extent a partner files inconsistently with his schedule_k-1 we can directly assess the difference under sec_6222 unless the assessment would constitute an affected_item requiring partner-level determinations under section a a i on assessment under sec_6225 but not any other restriction that may apply an item of gain_or_loss this should be purely computational not requiring an affected_item notice_of_deficiency under section a in other words inconsistent filing eliminates the restriction if the inconsistent item is i have not seen the circular partnership structure mentioned below and would need further facts before i could opine on the correct procedure
